Worden, J.
Action by the appellee against the appellant. Judgment by default.
The term of Court, at which judgment was rendered, commenced on the first Monday of March, 1861. It is objected, that no term of Court could then be held, and we are referred to the act of March 1,1859 (Acts, 1859, p. 91), fixing a different time. Five days later, an act was approved which authorized the term in question (Acts, 1859, pp. 84—6, see. 8). It is objected, also, that the record does not show proper service of process. The record sets out the summons and the sheriffs return thereon, showing service in due time. It is insisted, however, that the summons and return thereon are no part of the record, unless embodied in and made part of the judgment. This is clearly unnecessary. The summons is a part of the record whei*e there is no appearance. 2 R. S., 1852, p. 159, sec. 559.
M. M. Ray and B. F. Davis, for the appellant.
8. Major, for the appellee.
Again, it is objected, that the judgment was for the amount due on the note for principal and interest. The point of this objection is, that as the judgment draws interest, the plaintiff is obtaining compound interest. It is suggested, that the judgment should have been for the principal of the note, and a separate order for the interest due up to the date of the judgment, to be collected without interest. The judgment, as rendered, is clearly right. An effectual method of avoiding the hardship of compounding interest, would be the payment of the judgment before interest had accrued thereon.
There is no important question in the record, except the question of time, and the judgment must be affirmed.
Per Curiam.
The judgment is affirmed, with costs, and eight per cent, damages.